DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujishiro et al., U.S. Patent Application Publication 2018/0020502 (hereinafter Fujishiro).
	Regarding claim 1, Fujishiro discloses a method performed by a terminal in a wireless communication system (disclosed is a method according to which a UE communicates with an LTE system, according to [0044]-[0047]), the method comprising: 
	receiving, from an access and mobility management function (AMF), a UE-specific discontinuous reception (DRX) cycle (an eNB (which manages access and mobility for the UE, and therefore constitutes an access and mobility management function) transmits an RRC message, comprising configuration information, to the UE, according to [0056], whereby said RRC message specifies a short DRX cycle and a long DRX cycle for the UE (which together constitute a conventional DRX cycle that is used by the UE for monitoring, according to [0064]-[0066]), according to [0075]); 
	receiving, from a base station, a radio resource control (RRC) release message including a first radio access network (RAN) paging cycle (the RRC message comprising DRX configuration information is an RRC Connection Release message, and includes the conventional DRX cycle, whereby in the idle mode that the UE enters after receiving said RRC Connection Release message, a paging cycle corresponds to a respective DRX cycle, according to [0144]-[0145]); 
	identifying whether the RRC release message further includes a second RAN paging cycle greater than or equal to the first RAN paging cycle (the RRC Connection Release message includes an extended DRX cycle (which is longer than the conventional DRX cycle, according to [0003]) and therefore an extended paging cycle, according to [0145]); 
	in case that the RRC release message further includes the second RAN paging cycle, determining a DRX cycle based on the second RAN paging cycle and the UE-specific DRX cycle (after transitioning to the idle mode upon receipt of the RRC Connection Release message, the UE chooses the specified extended DRX cycle after maintaining the conventional DRX state for a certain period of time, according to [0145]), and 
	monitoring a paging occasion based on the determined DRX cycle (the UE monitors a paging message in accordance with the extended DRX cycle, according to [0043], [0145]).
	Claim 5 recites a terminal (disclosed is a UE, according to [0095], Fig. 9 [element 100]), comprising a transceiver (the UE comprises a receiver and a transmitter, according to [0095], Fig. 9 [elements 110 and 120]), and a processor (the UE comprises a controller, according to [0095], Fig. 9 [element 130]) that performs the method recited in claim 1, and is therefore rejected on the same grounds as claim 1. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro as applied to claims 1 and 5 above, in view of Liang et al., U.S. Patent Application Publication 2016/0112948 (hereinafter Liang).
	Regarding claim 2, Fujishiro discloses all the limitations of claim 1.
	Fujishiro does not expressly disclose that determining the DRX cycle based on the second RAN paging cycle and the UE-specific DRX cycle comprises determining the DRX cycle as a minimum value among the second RAN paging cycle and the UE-specific DRX cycle.
	Liang discloses that determining the DRX cycle based on the second RAN paging cycle and the UE-specific DRX cycle comprises determining the DRX cycle as a minimum value among the second RAN paging cycle and the UE-specific DRX cycle (a UE monitors paging at the shorter of two DRX cycles that are available, according to [0009]-[0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro with Liang such that determining the DRX cycle based on the second RAN paging cycle and the UE-specific DRX cycle comprises determining the DRX cycle as a minimum value among the second RAN paging cycle and the UE-specific DRX cycle.
	One of ordinary skill in the art would have been motivated to make this modification in order to prolong a service period of time of the battery in a UE (Liang: [0005], [0012]).
	Claim 6 does not differ substantively from claim 2, and is therefore rejected on the same grounds as claim 2.

9.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro in view of Liang as applied to claims 2 and 6 above, further in view of Lee et al., U.S. Patent Application Publication 2005/0176474 (hereinafter Lee), further in view of Khoryaev et al., U.S. Patent Application Publication 2019/0020987 (hereinafter Khoryaev). 
	Regarding claim 3, the combination of Fujishiro and Liang discloses all the limitations of claim 2.
	Neither Fujishiro nor Liang expressly discloses that the second RAN paging cycle is one of 5120 ms or 10240 ms, and wherein the UE-specific DRX cycle is one of 5120 ms or 10240 ms.
	Lee discloses that the second RAN paging cycle is one of 5120 ms or 10240 ms (a UTRAN conducts paging during two successive DRX reception cycles, whereby each DRX reception cycle is 5120 ms, thereby making the paging cycle 10240 ms, according to [0019]-[0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro as modified by Liang with Lee such that the second RAN paging cycle is one of 5120 ms or 10240 ms.
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce power consumption (Lee: [0010]).
	Neither Fujishiro, Liang, nor Lee expressly discloses that the UE-specific DRX cycle is one of 5120 ms or 10240 ms.
	Khoryaev discloses that the UE-specific DRX cycle is one of 5120 ms or 10240 ms (a UE-specific transmission interval (for the UE to receive V2V communications, according to [0046]) is 5120 ms, according to [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro as modified by Liang as modified by Lee with Khoryaev such that the UE-specific DRX cycle is one of 5120 ms or 10240 ms.
	One of ordinary skill in the art would have been motivated to make this modification because a relatively long periodicity is sufficient for a UE whose position changes relatively little (Khoryaev:  [0033]).
	Claim 7 does not differ substantively from claim 3, and is therefore rejected on the same grounds as claim 3.

10.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro as applied to claims 1 and 5 above, in view of Fujishiro et al., U.S. Patent Application Publication 2021/0378048 (hereinafter Fujishiro ‘048).
	Regarding claim 4, Fujishiro discloses all the limitations of claim 1.
	Fujishiro does not expressly disclose that the RRC release message includes a suspendConfig associated with configuration for an RRC inactive state, and wherein the first RAN paging cycle and the second RAN paging cycle are included in the suspendConfig.
	Fujishiro ‘048 discloses that the RRC release message includes a suspendConfig associated with configuration for an RRC inactive state (an RRC release message includes a SuspendConfig that is associated with configuring the RRC inactive mode, according to [0060]), and 
	wherein the first RAN paging cycle and the second RAN paging cycle are included in the suspendConfig (SuspendConfig includes ran-PagingCycle information associated with a plurality of paging reception occasions, according to [0060], [0111]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro with Fujishiro ‘048 such that the RRC release message includes a suspendConfig associated with configuration for an RRC inactive state, and wherein the first RAN paging cycle and the second RAN paging cycle are included in the suspendConfig.
	One of ordinary skill in the art would have been motivated to make this modification in order to reduce user equipment power consumption (Fujishiro ‘048:  [0006]).
	Claim 8 does not differ substantively from claim 4, and is therefore rejected on the same grounds as claim 4.

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,197,340 in view of Fujishiro.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S. Patent No. 11,197,340 with obvious wording variations. Take an example of comparing independent claim 1 of the pending application and claim 1 of U.S. Patent No. 11,197,340:

Pending Application 17/523,067
U.S. Patent No. 11,197,340
“A method performed by a terminal in a wireless communication system, the method comprising:”
“A method performed by a terminal in a wireless communication system, the method comprising:”
“receiving, from an access and mobility management function (AMF), a UE-specific discontinuous reception (DRX) cycle;”
“in case that the suspension configuration further includes a second RAN paging cycle different from the first RAN paging cycle, identifying whether a UE-specific discontinuous reception (DRX) cycle is received from an access and mobility management function (AMF);”
“receiving, from a base station, a radio resource control (RRC) release message including a first radio access network (RAN) paging cycle;”
“receiving, from a base station, a radio resource control (RRC) release message including suspension configuration for switching to an RRC inactive state, wherein the suspension configuration includes a first radio access network (RAN) paging cycle;”
“identifying whether the RRC release message further includes a second RAN paging cycle greater than or equal to the first RAN paging cycle;”
““in case that the suspension configuration further includes a second RAN paging cycle different from the first RAN paging cycle, identifying whether a UE-specific discontinuous reception (DRX) cycle is received from an access and mobility management function (AMF);””
“in case that the RRC release message further includes the second RAN paging cycle, determining a DRX cycle based on the second RAN paging cycle and the UE-specific DRX cycle, and”
“determining a DRX cycle of the terminal among the second RAN paging cycle or the UE-specific DRX cycle based on a result of the identifying; and”
“monitoring a paging occasion based on the determined DRX cycle.”
“performing monitoring based on the determined DRX cycle to receive a paging message.”


	Claim 1 of the instant application 17/523,067 encompass the same subject matter as claim 1 of U.S. Patent No. 11,197,340, except the instant application recites “identifying whether the RRC release message further includes a second RAN paging cycle greater than or equal to the first RAN paging cycle;”.  Fujishiro discloses this limitation (the RRC Connection Release message includes an extended DRX cycle (which is longer than the conventional DRX cycle, according to [0003]) and therefore an extended paging cycle, according to [0145]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 11,197,340 with Fujishiro to arrive at claim 1 of the instant application in order to reduce power consumption of a radio terminal (Fujishiro:  [0002]).

	Take an example of comparing independent claim 5 of the pending application and claim 8 of U.S. Patent No. 11,197,340:

Pending Application 17/523,067
U.S. Patent No. 11,197,340
“A terminal in a wireless communication system, the terminal comprising:”
“A terminal in a wireless communication system, the terminal comprising:”
“a transceiver; and”
“a transceiver; and”
“at least one processor configured to:”
“at least one processor configured to:”
“receive via the transceiver, from an access and mobility management function (AMF), a UE-specific discontinuous reception (DRX) cycle,”
“in case that the suspension configuration further includes a second RAN paging cycle different from the first RAN paging cycle, identify whether a UE-specific discontinuous reception (DRX) cycle is received from an access and mobility management function (AMF),”
“receive via the transceiver, from a base station, a radio resource control (RRC) release message including a first radio access network (RAN) paging cycle,”
“receive via the transceiver, from a base station, a RRC (radio resource control) release message including suspension configuration for switching to RRC inactive state, wherein the suspension configuration includes a first RAN (radio access network) paging cycle,”
“identify whether the RRC release message further includes a second RAN paging cycle greater than or equal to the first RAN paging cycle,”
“in case that the suspension configuration further includes a second RAN paging cycle different from the first RAN paging cycle, identify whether a UE-specific discontinuous reception (DRX) cycle is received from an access and mobility management function (AMF),”
“in case that the RRC release message further includes the second RAN paging cycle, determine a DRX cycle based on the second RAN paging cycle and the UE-specific DRX cycle, and”
“determine a DRX cycle of the terminal from among at least one of the second RAN paging cycle or the UE-specific DRX cycle based on a result of the identifying, and”
“monitor a paging occasion based on the determined DRX cycle.”
“perform a monitoring based on the determined DRX cycle to receive a paging message.”


	Claim 5 of the instant application 17/523,067 encompass the same subject matter as claim 8 of U.S. Patent No. 11,197,340, except the instant application recites “identify whether the RRC release message further includes a second RAN paging cycle greater than or equal to the first RAN paging cycle,”.  Fujishiro discloses this limitation (the RRC Connection Release message includes an extended DRX cycle (which is longer than the conventional DRX cycle, according to [0003]) and therefore an extended paging cycle, according to [0145]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8 of U.S. Patent No. 11,197,340 with Fujishiro to arrive at claim 5 of the instant application in order to reduce power consumption of a radio terminal (Fujishiro:  [0002]).

13.	Claims 2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,197,340 in view of Liang.
	Claim 2 recites “The method of claim 1, wherein the determining the DRX cycle based on the second RAN paging cycle and the UE-specific DRX cycle comprises determining the DRX cycle as a minimum value among the second RAN paging cycle and the UE-specific DRX cycle.” which does not correspond to any of the claims of U.S. Patent No. 11,197,340.  However, Liang discloses this feature (a UE monitors paging at the shorter of two DRX cycles that are available, according to [0009]-[0011]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 11,197,340 with Liang to arrive at claim 2 of the instant application in order to prolong a service period of time of the battery in a UE (Liang: [0005], [0012]).
	The same analysis applies to claim 6.

14.	Claims 3 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,197,340 in view of Lee, further in view of Khoryaev.
	Claim 3 recites “The method of claim 2, wherein the second RAN paging cycle is one of 5120 ms or 10240 ms, and wherein the UE-specific DRX cycle is one of 5120 ms or 10240 ms.” which does not correspond to any of the claims of U.S. Patent No. 11,197,340.  However, Lee discloses the first feature (a UTRAN conducts paging during two successive DRX reception cycles, whereby each DRX reception cycle is 5120 ms, thereby making the paging cycle 10240 ms, according to [0019]-[0020]) and Khoryaev discloses the second feature (a UE-specific transmission interval (for the UE to receive V2V communications, according to [0046]) is 5120 ms, according to [0052]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 11,197,340 with Lee and Khoryaev to arrive at claim 3 of the instant application because a relatively long periodicity is sufficient for a UE whose position changes relatively little (Khoryaev:  [0033]).	
The same analysis applies to claim 7.

15.	Claims 4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,197,340 in view of Fujishiro ‘048.
	Claim 4 recites “The method of claim 1, wherein the RRC release message includes a suspendConfig associated with configuration for an RRC inactive state, and wherein the first RAN paging cycle and the second RAN paging cycle are included in the suspendConfig.” which does not correspond to any of the claims of U.S. Patent No. 11,197,340.  However, Fujishiro ‘048 discloses these features (an RRC release message includes a SuspendConfig that is associated with configuring the RRC inactive mode, according to [0060], whereby SuspendConfig includes ran-PagingCycle information associated with a plurality of paging reception occasions, according to [0060], [0111]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of U.S. Patent No. 11,197,340 with Liang to arrive at claim 4 of the instant application in order to reduce user equipment power consumption (Fujishiro ‘048:  [0006]).
	The same analysis applies to claim 8.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645